 


110 HR 6698 IH: Preventing Student Loan Discrimination Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6698 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Baird introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for nondiscrimination by eligible lenders in the Robert T. Stafford Federal Student Loan Program. 
 
 
1.Short titleThis Act may be cited as the Preventing Student Loan Discrimination Act. 
2.NondiscriminationSection 438(e) of the Higher Education Act of 1965 (20 U.S.C. 1087–1(e)) is amended— 
(1)by striking In order and inserting the following: 
 
(1)In generalIn order; and 
(2)by adding at the end the following: 
 
(2)Federal Family Education Loan ProgramsIn order for an eligible lender to receive a special allowance payment under this section on any loan made, insured, or guaranteed under this part, the eligible lender shall not engage in any pattern or practice that results in a denial by such eligible lender of an otherwise eligible borrower's access to a loan under this part because of the borrower's education program length or enrollment at a particular institution of higher education that participates in the Robert T. Stafford Federal Student Loan Program.. 
 
